 

[image_002.jpg] 

 

September 7, 2014

 

To: Bone Biologics, Inc. (the “Company”) To: Musculoskeletal Transplant
Foundation (“MTF”)

 

(each, a “Party” and together with AFH Holding & Advisory (“AFH Advisory”), the
“Parties”)

 

Dear Sirs,

 

Side Letter Agreement (the “Agreement”)

 

The purpose of this Agreement is to set out the terms among the Parties for
their relationship in respect of the Company.

 

BACKGROUND

 

  A. The Parties entered into that certain Amended and Restated Letter of Intent
(the “LOI”) dated May 7, 2014, as amended, with respect to the transactions
described below wherein it is contemplated that, among other things the
Company  shall consummate a business combination (the “Business Combination”)
with a Delaware corporation (“Acquisition Co.”) publicly reporting pursuant to
the United States Securities Exchange Act of 1934, as amended (the “Exchange
Act”), pursuant to a reverse merger or other similar transaction, as agreed to
by the parties resulting in the Company becoming a public company (“PubCo”).    
    B. Pursuant to the terms of the LOI, after the consummation of the Business
Combination, AFH Advisory shall use its reasonable best efforts to assist
Acquisition Co. in certain other transactions, including procuring one or more
investors for a private financing, whether debt or equity, of a minimum of $2.5
million and up to a maximum of $5.0 million (the “Private Placement”).        
C. The Parties have agreed that AFH Advisory and MTF will receive certain
compensation in case certain commercial milestones are achieved by specified
times following the closing of the Private Placement.

 

AGREEMENT

 

In consideration of the foregoing, and upon execution of this Agreement, the
Parties agree as follows:

 

1. MILESTONES     1.1 The Company and/or Pubco will use commercially reasonable
efforts to achieve the following milestones (the “Milestone Targets”) by the
specified times (the “Milestone Periods”) following the closing of the Private
Placement:

 

  (i) Complete media screening studies of cell line within two (2) to three (3)
months:         (ii) Initiate manufacturing of master cell bank within three (3)
to four (4) months;

 

[image_003.jpg] 

 

 

 

 

[image_002.jpg] 

 

  (iii) Initiate formulation studies for the cGMP manufacturing process once
sufficient Nell-1 material is available within approximately eight (8) to ten
(10) months;         (iv) Initiate a pre-clinical bioreactor production run for
toxicology material within nine (9) to twelve (12) months following the closing
of the Private Placement;         (v) Initiate pre-clinical toxicology studies
to include carcinogenicity and reproductive within approximately eleven (11) to
thirteen (13) months;         (vi) Finalize refinement of the manufacturing
process within approximately twelve (12) to fourteen (14) months;         (vii)
Initiate cGMP bioreactor run within twelve (12) to fourteen (14) months or after
completion of (v), and         (viii) Request an IDE meeting to review the
clinical safety plan within eighteen (18) to twenty (20) months.

 

2. COMPENSATION     2.1 AFH Advisory and MTF will each receive restricted shares
equal to and not to exceed 2.5% of the fully diluted shares of the Company at
the time of the completion of the Milestone Targets. Notwithstanding anything
contained herein to the contrary, it is understood that such 2.5% will be
aggregated with all other applicable amounts in calculating the 10% of fully
diluted shares of the Company owed to AFH Advisory in the form of the Advisor
Shares (as such term is defined in the LOI).     3. MISCELLANEOUS PROVISIONS    
3.1 Governing Law, Dispute Resolution and Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to the conflicts of laws principles thereof.  Each party
hereby irrevocably and unconditionally consents to submit to the exclusive
jurisdiction of the courts of the State of Delaware and of the United States of
America located in the State of Delaware for any disputes, controversies, or
claims arising out of or relating to this Agreement and the transactions
contemplated hereby.  The parties hereby irrevocably waive any objection to
jurisdiction and venue for any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens.  The parties agree to submit to the in personam jurisdiction of such
courts.  The prevailing party in any such dispute shall be entitled to recover
from the other party its reasonable attorneys’ fees, costs and expenses.     3.2
Counterparts.  This Agreement may be signed in two or more counterparts, each of
which shall constitute an original, and all of which together shall constitute
one and the same agreement.  The exchange of copies of this Agreement and of
signature pages by facsimile transmission or by email transmission in portable
digital format, or similar format, shall constitute effective execution and
delivery of such instrument(s) as to the parties and may be used in lieu of the
original for all purposes.  Signatures of the parties transmitted by facsimile
or by email transmission in portable digital format, or similar format, shall be
deemed to be their original signatures.     3.3 Entire Agreement.  This
Agreement constitutes the complete and entire agreement between the parties
pertaining to the subject matter contained herein and supersedes all prior and
contemporaneous discussions, negotiations, understandings, agreements,
representations, and understandings of the Parties, whether oral or written,
expressed or implied.  Each of the Parties acknowledge that no other party, nor
any agent or attorney of any other party, has made any promise, representation,
or warranty whatsoever, express or implied, and not contained herein, concerning
the subject matter hereof to induce the party to execute or authorize the
execution of this Agreement, and acknowledges that the party has not executed or
authorized the execution of this instrument in reliance upon any such promise,
representation, or warranty not contained herein.

 

[image_003.jpg] 

 

 

 

 

 [image_002.jpg]

 

If you agree to the foregoing, please return a signed copy of this Agreement to
the undersigned no later than September 8, 2014, after which time this Agreement
will expire if not so accepted.

 

Very truly yours,

 

AFH HOLDING AND ADVISORY, LLC         By: /s/ Amir F. Heshmatpour   Name: Amir
F. Heshmatpour   Title: Managing Director         BONE BIOLOGICS, INC.        
By: /s/ Michael Schuler   Name: Michael Schuler   Title: CEO         THE
MUSCULOSKELETAL TRANSPLANT FOUNDATION         By: /s/ Michael J. Kawas   Name:
Michael J. Kawas   Title: EVP/CFO  

 

[image_003.jpg] 

 

 

 

 

